Citation Nr: 1503442	
Decision Date: 01/23/15    Archive Date: 01/27/15

DOCKET NO.  09-46 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an effective date for an award of service connection for major depressive disorder, prior to February 13, 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran served on active duty from June 1983 to May 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that granted the Veteran's claim for service connection for major depressive disorder, and assigned a 50 percent evaluation for it, effective February 13, 2009.  The Veteran has disagreed with the effective date of the award.

In a decision issued in February 2012, the Board denied the Veteran's claim for an earlier effective date.  In March 2013, the Court issued a Memorandum Decision that vacated the February 2012 Board decision and remanded the matter on appeal.

In January 2014, the Board remanded the issue for further development of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Action ordered in the Board's prior remand has not been completed, the evidence remains inadequate to properly address the matter on appeal, and this matter must be remanded, once again, for completion of the action previously sought, and for further adjudicatory action.  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders).

As noted in the previous remand, the Court held that the Board provided inadequate reasons and bases in its February 2012 decision, when it denied an effective date earlier than February 13, 2009, for the grant of service connection for major depressive disorder.  The Court found that on remand, the Board would have to determine whether the evidence demonstrated a relationship between the Veteran's major depressive disorder and migraine headaches that had manifested prior to February 13, 2009.

The Veteran filed a claim for a psychiatric disability in August 2004 which has remained open.  On February 13, 2009, the Veteran sought to associate her psychiatric disability with her service-connected migraine headaches.  A March 2009 examiner determined that the Veteran's depression was due to her migraine headaches.  There is no indication in the examination report, however, as to when any association between these two conditions began, which may have been prior to February 2009.

Accordingly, the Board's January 2014 remand requested a VA retrospective medical opinion addressing when a relationship manifested between the Veteran's major depressive disorder and migraine headaches.

A VA opinion was obtained in March 2014 by a VA psychologist.  The examiner initially stated that it is less likely than not that the Veteran's major depressive disorder was caused by her migraine headaches.  In providing a rationale the examiner essentially referenced major life events experienced by the Veteran which suggested that these events were related to the Veteran's major depressive disorder.  Then, conversely, the examiner opined that "it is at least as likely as not that the Veteran's major depressive disorder was either aggravated by her migraine headache disorder, as research has shown that pain can aggravate depression."

The opinion is confusing, essentially nonresponsive to the Board's request, and ultimately did not provide any further clarification or insight as to when a relationship manifested between the Veteran's major depressive disorder and her migraine headaches.  Further VA opinion is warranted.           




Accordingly, the case is REMANDED for the following action:

1.  Arrange for the Veteran's claims file to be forwarded to an appropriate physician for review and advisory medical opinion as to:

Whether at any time prior to February 13, 2009, it is factually ascertainable that the Veteran's major depressive disorder was either caused by or aggravated by her migraine headache disorder.  

All opinions must be accompanied by a complete explanation of rationale, with citation to supporting factual data.

2.  The AOJ must review the claims file and ensure that all the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing physician for corrective action.  See Stegall, 11 Vet. App. 268, 271 (1998). 

3.  Once the above-requested development has been completed, readjudicate the claim for entitlement to an effective date earlier than February 13, 2009 for the award of service connection for major depressive disorder.  If the decision remains adverse to the appellant, she and her representative must be provided a supplemental statement of the case and an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




